NO. 07-03-0482-CV

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL B

                                 FEBRUARY 19, 2004

                         ______________________________


                 LARRY JOHNSON, TDCJ NO. 687364, APPELLANT

                                            V.

                 SHERIFF OF FRANKLIN COUNTY, TEXAS;
                 SHERIFF OF HOPKINS COUNTY, TEXAS;
            DISTRICT ATTORNEY OF HOPKINS COUNTY, TEXAS;
      JUDGE OF THE 8TH DISTRICT COURT OF HOPKINS COUNTY, TEXAS;
          AND TEXAS COURT OF CRIMINAL APPEALS, APPELLEES

                       _________________________________

            FROM THE 251ST DISTRICT COURT OF RANDALL COUNTY;

              NO. 52,609-C; HONORABLE PARTICK A. PIRTLE, JUDGE

                        _______________________________

Before JOHNSON, C.J., and QUINN and CAMPBELL, JJ.


                              MEMORANDUM OPINION


      Appellant Larry Johnson, proceeding pro se, filed a notice of appeal, received by this

court on November 13, 2003. Appellant did not pay the filing fees of $125 or submit an

affidavit of indigence pursuant to Rule 20 of the Rules of Appellate Procedure.
       On December 1, 2003, this Court received a Motion for Leave to Proceed in Forma

Pauperis and an Affidavit of Poverty from appellant. The motion was denied.


       By letter dated January 22, 2004, the clerk of this court notified appellant that the

filing fee had not been paid, and that failure to pay it could result in dismissal. Tex. R. App.

P. 42.3(c).


       The filing fee has not been paid. Accordingly, this appeal is dismissed. TEX . R. APP .

P. 42.3.


                                                    Per Curiam




                                              -2-